Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 1 of 8




                      E,XHIBIT 1
Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 2 of 8


                                  CHECK LIST FOR NEXT STEPS
    Your application will not proceed in Court unless you complete each of the following 3 steps
    in full.
    Step 1: DOWNLOAD AND        I'RINT O['['TIID APPLICATION
    Step 2: SERVICE OF THESE DOCUMENTS
    You need to arrange Service of the following documents (service enslrres that all parties have
    received the documents filed with the Court):
          - A sealed copy of the efiled Application for Divorce
          - A sealed copy of the Affidavit for eFiling Application (Divorce)
          - A copy of the Marriage, Farnilies and Separation brochure, and
          - Any other document efiled.

    Step 3: FILING THE SERVICE DOCUMENTS
    After these documents have been served on your spouse, you need to make a photocopy or
    scanned copy of the service fonns. Service documents can then be eFiled in the salne manner as
    your Affidavit or the original can be forwarded to a family law registry. If you attend the court
    hearing, take your copy of the service forms with you.
    Joint applicants please note: you do not need to serve your spouse with any documents.
                           Information to assist you complete these steps
    More detailed information in relation to Service and copies of service forms can be found under
    Forms - Divorce forms and Kits at www.familylawcourts.gov.au.
    TIME LIMITS
    If you applied  on your own, you must serve a sealed copy of the Application for Divorce and
    information brochure on your spouse:
         - at least 28 days before the hearing if your husband or wife is in Australia
         - at least 42 days before the hearing date if your husband or wife is overseas.

    HOW CAN I SERVB DOCUMENTS
    Service by Post - you should only attempt service by post if you are confident that your spouse
    will returnthe service document to you. If your spouse has a lawyer and he or she is willing to
    accept service you can serve the document on your spouse's lawyer.
    Service by Hand - you must anange for a person, over l8 years of age to serve documents on
    your spouse. The server can be a family member, friend or professional process server. You
    cannot serve the document on your spouse yourself.
Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 3 of 8


    Notice of Application for Divorce

                               TO THE RECIPIENT OF THIS NOTICE

    In the attached application your spouse is applying for divorce. The Court has set down the
    hearing of this application at the time and place shown on page one of the Application for
    Divorce.

    What steps you need to take

    I   You should sign, date and retum the Acknowledgment of Service (Divorce) to the person
        who served the Application for Divorce on you.
    2   You should check the details given by your spouse in the application to make sure they are
        correct to the best of your knowledge. You should also carefully read the enclosed brochure
        'Maniage, Families and Separation'. It sets out the legal and possible social effects of
        divorce and the services provided to families by the Family Law Courts and other
        government and community agencies.
    3   If you want the divorce granted, you do not have to go to court or do anything else. A copy
        of the divorce order will be made available to you, either by post or through the
        Commonwealth Courts Portal (if you are a registered user) after the order has become final.
    4   If you want the divorce granted but disagree with facts in the application, you rnay file a
        Response to Divorce. You need to outline which facts you disagree with in the Response to
        Divorce. You do not need to attend the hearing.
    5   If you do not want the divorce granted, you must file a Response to Divorce. You need to
        outline the reasons why you oppose the divorce in the Response to Divorce. You should
        attend the hearing. If you do not attend, the Court may decide the divt-rrce application in
        your absence.
        In certain circumstances, you can apply to the Court in writing to appear by telephone. For
        example, you live some distance from the Court, you have a illness or disability, the expense
        with attending or safety concerns. For more information, email
        enquiries@farnilylawcourts.gov.au or call 1300 352 000.

    Response to Divorce
   If you want to file a Response to Divorce, you need to file it at a farnily law registry:
         - if served in Australia - within 28 days of the application being served, or
         - if served outside ofAustralia - within 42 days of the application being served.
   After filing the Response to Divorce with the Court, you must serve a copy of it on your    spouse
   in accordance with the rules of the Court. You can get a copy of this form from
   www fami lylawcourts. gov.au, by calling 1300 352 000 or at your nearest farnily law registry

   Property and maintenance
   If you want to apply to the Court about property or your own maintefloflc€; you must file a
   separate application within 12 rnonths of the date the divorce becomes final. Otherwise, you will
   need the Court's permission to apply.
Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 4 of 8


    APPLICATION FOR DIVORCE

                                        File Number:         sYC3/2013

                                        Filed at             SYDNEY - FEDERAL MAGISTRATES
                                                             COURT

                                        Filed on:            Wednesday 210112013 01:05 PM

                                        Presiding Officer:   Registrar Crawford

                                        Court Location:      97-99 Goulbum Street

                                                             Sydney

                                        Court Date:          Thursday 1410212013

                                        Courl Time           2:00 PM



    Part     A                          The applicant/s

     l.    Who                          Husband and Wife together fioint)
           appl




                                        Husband                             Wife
    2a.   Do yotr want to attend the    No                                  No
          hearing?
    2b.   If yes, will you need   an
          interpreter at the hearing?
          Language and dialect




   Page: I             Application for Divorce - FAM2I6748
Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 5 of 8
    Part B                                  Husband and Wife

                                            Husband                       Wife
    J     Family Name     as used   now     Wright                        Wright
    4     Full given names                  Craig Steven                  Canoll Lynn
    5     Date of birth                     231t011970                    Jtssz
    6     Country of birth                  Australia                     Canada

    7     If born outside Australia, date                                 01t0211997
          you started living in Australia
    8     What is your occupation           Lecturer                      Claims Officer
    9     Residential address               7 Eastgate Ave

                                            EAST KILLARA                  I
                                            NSW 2O7I                      I
                                            Australia                     Australia


                                            Phone :0417683914             PhoneI
                                            Mobile:041   7   683914       Mobilelf
    10.                                     Same as residential address   Same as residential address




          Name of lawyer
          Name of law firm
          Phone

          Fax

          DX
          Email




    Page:2                Application for Divorce -FnyU6748
Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 6 of 8

    Part C                                   Jurisdiction

     il    Malk yes or no to each
           statement below

           The Husband/Wife
                                             Husband                         Wife
    (a)    regards Australia as his/her      Yes                             Yes
           home and intends to live
           indefi nitely in Australia
    (b)    is an Australian citizen by       Yes                             No
           birth or descent
    (c)    is an Australian citizen by                                       Yes
           grant of Australian citizenship
    (d)    ordinarily lives in Australia     Yes                             Yes
           and has done so for 12
           months immediately before
           filing this application



    Part D                                   Marriage and separation

     12.   Date                              Date           231t21t996
           oll y
                                             Town/city      Ottawa

                                             Country        Canada

     13.   Full name o                       Husband        Craig Steven Wright
           they appear on the maniage
           certificate                       Wife           Carroll Lynn Black

     14.   Date of separation                Date           23nU2010
    l5a. At   the date of separation did     Husband        Yes
           you regard the marriage as
           over?                             Wife           Yes

    l5b. If you answered     NO to           Fiusband
           question l5(a), on what date
           did you regard the maniage        Wife
           as over?

    l6a.   Since the date of separation,     Yes
           have you and your spouse
           lived together in the same
           home but not as husband and
           wife?
    l6b. If you answered YES to              Frorn: 2311112010        To:1510412011
           question l6a, give dates of
           each period you and your
           spor-rse lived together in the
           sarne houre after separation.




    Page: 3              Application for Divorce - FAM2l6748
Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 7 of 8




     17a, Since the date of separation,       No
          have you and your spouse
          lived together as husband and
          wife?
     18.   Do you think it is likely that     No
           you and your spollse will live
           together again as husband
           and wife?
     19.   At the date of filing this         No
           application, is it less than two
           years since you married?




    Part E                                    Other court cases

    20.    Are there any cuffent or           No
           pending cases in this or any
           other court               law,
           child
           or child
           of the
           listed




    21.    Are there                          No
           binding agreements,
           parenting plans or
           undertakings to a court about
           family law, child support,
           family violence or child
           welfare involving any of the
           parties and /or children listed
           in this applications?




   Page:4                Application for Divorce - FAM2I   67   48
Case 9:18-cv-80176-BB Document 512-1 Entered on FLSD Docket 05/21/2020 Page 8 of 8

    Part F                                Children

    22.    Are there any children under   No
           1B who are childrel of yr:u
           and your spouse, or were
           treated as members of your
           family when you and your
           paftner separated?




   Page:   5           Application for Divorce - FAM2I6748
